DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blake (GB 2,546,119).
Regarding Claims 1 and 14, Blake teaches a method of identifying faults in a utility supply network, the method comprising: 
identifying a first indication of a fault in the communications network based on a number of network performance queries received from users of user equipments (UEs) connected to the communications network within a first region of the communications network (column 11, ¶ 5-7, see specifically the types of user queries, column 13, ¶ 2, see specifically identified by crowd sourcing. Column 14, ¶3, see specifically high volumes indicating equipment failure).
identifying a second indication of a fault in the communications network based on network performance data associated with the first region (page 10, ¶ 2, see specifically little to no usage of the network.); and 
determining a fault exists in the communications network based on identification of the first indication and the second indication (page 10, ¶ 2 – 3, see specifically conclude form the alarm and performance data there is a fault.)

Regarding Claim 2, Blake teaches identifying the first indication comprises: counting the number of the network performance queries received within a measurement period; comparing the number to a query threshold; and identifying the first indication of a fault if the number exceeds the query threshold (page 12, ¶ 5, see specifically number of queries and threshold, and page 19, ¶4 see specifically last X hours.)

Regarding Claim 8, Blake teaches determining a component of the communications network likely responsible for the fault based on the network performance queries and the network performance data (page 14, ¶ 3, see specifically cell site has likely failed.)

Regarding Claim 9, Blake teaches initiating a repair process to correct the identified fault (page 14, ¶ 3, see specifically cell site has likely failed.)

Regarding Claim 13, Blake teaches the utility supply network is a communications network (page 1, ¶ 1, see specifically utility supply network and the context of cellular.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-7, 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blake (GB 2,546,119) in view of Tapia (WO 2017/218686).
Regarding Claim 3,  Blake fails to explicitly teach identifying the second indication comprises: receiving first network performance data associated with the first region and with the measurement period; comparing the first network performance data to second network performance data associated with the first region and associated with a time period prior to the measurement period; and identifying the second indication based on the comparison of the first network performance data to second network performance data 
Tapia from the same or similar field of endeavor teaches the second indication comprises: receiving first network performance data associated with the first region and with the measurement period; comparing the first network performance data to second network performance data associated with the first region and associated with a time period prior to the measurement period; and identifying the second indication based on the comparison of the first network performance data to second network performance data (¶ [0039], see specifically KPI for different periods, ¶ [0072], historical data to update probabilities).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications before the time of the filing of the application to calculate the performance data across time to identify performance issues in the network. 
The motivation is that it better allows the network to better determine that there are issues which allows for better repairs which leads to better overall network performance.

Regarding Claim 4, Blake fails to explicitly teach identifying the second indication based on the comparison of first network performance data to second network performance data comprises: identifying a degradation in network performance in the first network performance data compared to the second network performance data; comparing the degradation to a degradation threshold; and identifying the second indication if the degradation exceeds the degradation threshold.
Tapia from the same or similar field of endeavor teaches identifying the second indication based on the comparison of first network performance data to second network performance data comprises: identifying a degradation in network performance in the first network performance data compared to the second network performance data; comparing the degradation to a degradation threshold; and identifying the second indication if the degradation exceeds the degradation threshold (¶ [0055], see degraded performance.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications before the time of the filing of the application to calculate the performance data across time to identify performance issues in the network. 
The motivation is that it better allows the network to better determine that there are issues which allows for better repairs which leads to better overall network performance.

Regarding Claim 5, Blake fails to explicitly teach the first network performance data comprises triggered measurements, the triggered measurements measured in response to one or more of the network performance queries received in the measurement period; and the second network performance data comprises scheduled measurements, the scheduled measurements measured and stored in accordance with a predetermined measurement schedule
Tapia from the same or similar field of endeavor the first network performance data comprises triggered measurements, the triggered measurements measured in response to one or more of the network performance queries received in the measurement period; and the second network performance data comprises scheduled measurements, the scheduled measurements measured and stored in accordance with a predetermined measurement schedule (¶ [0039], see specifically KPI for different periods, ¶ [0072], historical data to update probabilities).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications before the time of the filing of the application to calculate the performance data across time to identify performance issues in the network. 
The motivation is that it better allows the network to better determine that there are issues which allows for better repairs which leads to better overall network performance.

Regarding Claim 6, Blake teaches the method further comprises confirming the identification of the second indication based on known issues affecting network performance in the first region (page 12, ¶2-7, see specifically the known issues.)

Regarding Claim 7, Blake fails to explicitly teach the network performance data comprises network performance measurements taken by a UE connected to the communications network in the first region.
Tapia from the same or similar field of endeavor teaches the network performance data comprises network performance measurements taken by a UE connected to the communications network in the first region (¶ [0036], see specifically generated by millions of nodes.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications before the time of the filing of the application to calculate the performance data across time to identify performance issues in the network. 
The motivation is that it better allows the network to better determine that there are issues which allows for better repairs which leads to better overall network performance.

Regarding Claim 10, Blake teaches after completion of the repair process, confirming successful repair of the fault (page 6, ¶2, see specifically informed about a problem and its resolution)
Blake fails to explicitly teach that this is determined based on network performance queries and/or network performance data received after completion of the repair process, and/or based on the number of UEs connected to the network in the first region after completion of the repair process 
Tapia from the same or similar field of endeavor teaches network performance queries and/or network performance data received after completion of the repair process, and/or based on the number of UEs connected to the network in the first region after completion of the repair process (¶ [0036], see specifically generated by millions of nodes, ¶ [0055], see degraded performance.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications before the time of the filing of the application to calculate the performance data across time to identify performance issues in the network. 
The motivation is that it better allows the network to better determine that there are issues which allows for better repairs which leads to better overall network performance.

Regarding Claim 11, Blake fails to explicitly teach the communications network comprises a plurality of predefined regions, and wherein the method further comprises: receiving a network performance query from a user of a UE connected to the communications network; and assigning the network performance query to a region of the plurality of predefined regions.
Tapia from the same or similar field of endeavor teaches the communications network comprises a plurality of predefined regions, and wherein the method further comprises: receiving a network performance query from a user of a UE connected to the communications network; and assigning the network performance query to a region of the plurality of predefined regions (¶ [0041], see specifically predetermined region.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications before the time of the filing of the application to calculate the performance data across time to identify performance issues in the network. 
The motivation is that it better allows the network to better determine that there are issues which allows for better repairs which leads to better overall network performance.

Regarding Claim 12, Blake fails to explicitly teach the network measurement data comprises at least one of: average transmitted data rate, average received data rate, peak transmitted data rate, peak received data rate, received signal strength, packet latency, and packet jitter.
Tapia from the same or similar field of endeavor the network measurement data comprises at least one of: average transmitted data rate, average received data rate, peak transmitted data rate, peak received data rate, received signal strength, packet latency, and packet jitter (¶ [0048], see specifically poor bandwidth).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications before the time of the filing of the application to calculate the performance data across time to identify performance issues in the network. 
The motivation is that it better allows the network to better determine that there are issues which allows for better repairs which leads to better overall network performance.

Regarding Claim 15, Blake fails to teach the system comprises: a database for storing network performance data; an asynchronous subsystem configured to receive scheduled network performance data from a plurality of UEs connected to the communications network, and to store the scheduled network performance data in the database; and a synchronous subsystem configured to receive triggered network performance data from at least one UE connected to the communications network, and to store the triggered network performance data in the database.
Tapia from the same or similar field of endeavor teaches the system comprises: a database for storing network performance data; an asynchronous subsystem configured to receive scheduled network performance data from a plurality of UEs connected to the communications network, and to store the scheduled network performance data in the database; and a synchronous subsystem configured to receive triggered network performance data from at least one UE connected to the communications network, and to store the triggered network performance data in the database (¶ [0036], see specifically generated by millions of nodes, ¶ [0055], see degraded performance.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications before the time of the filing of the application to calculate the performance data across time to identify performance issues in the network. 
The motivation is that it better allows the network to better determine that there are issues which allows for better repairs which leads to better overall network performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674. The examiner can normally be reached Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. MORLAN
Primary Examiner
Art Unit 2419


/ROBERT M MORLAN/Primary Examiner, Art Unit 2419